DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 13 October 2021. Claim(s) 1-17 and 19-23 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim(s) 13 is withdrawn in light of the submitted amendment.

Response to Arguments
Regarding the rejection of claim(s) 1-5, 7-8, 11-12, and 15 under 35 U.S.C. 103(a) as being unpatentable over MAIER in view of DOZZINI, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 7 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claims 1 and 16: a coolant flow path configured to route a portion of the working fluid to the dry gas seal for use as at least one of a sealing gas or to cool. Specifically, DOZZINI teaches sealing gas not from the working fluid.
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. However, upon further consideration a new ground(s) of rejection is made under 35 U.S.C. 103. 


	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-8, 11-12, 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0190172 to Maier (hereinafter “MAIER”) in view of DOZZINI and further in view of United States Patent Application Publication No. 2010/0135769 to Kleynhans et al. (hereinafter “KLEYNHANS”).

(A) Regarding Claim 1:
	MAIER teaches:
		A turbomachine, comprising:
a shaft (204, Fig. 2);
a rotor (206), a first bearing and at least one second bearing (paragraph 0025), each of the rotor, first bearing and at least one second bearing being operably coupled to the shaft.
However, the difference between MAIER and the claimed invention is that MAIER does not explicitly teach a dry gas seal operably coupled to the shaft, wherein the dry gas seal defines a pressure boundary between a high pressure region and a low pressure region of the 
	DOZZINI teaches:
		A turbomachine (Fig. 2), comprising:
a shaft (10);
a rotor (15), a first bearing (55) and a dry gas seal (40), each of the rotor, first bearing and dry gas seal bearing being operably coupled to the shaft,
wherein the dry gas seal defines a pressure boundary between the turbomachine and the driven unit (paragraph 0037 teaches when the turbomachine is configured as a turbine, the driving unit may be a rotary machine driven by the turbine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a dry gas seal outboard of the bearing adjacent to the turbine rotor, as taught by DOZZINI, in order to provide sealing between the shaft and the housing where the shaft extends out of the turbine housing into the generator housing and thereby achieve the predictable result of sealing between different pressure environments (DOZZINI paragraphs 0040-0041).
	NOTE ON PRIOR ART INTERPRETATION:
The combination of MAIER with DOZZINI results in a first bearing adjacent to the turbine and a dry gas seal outboard therefrom between the bearing and the driven unit, i.e. the generator in the case of MAIER, to create a pressure boundary between the environment of the turbine and the environment of the generator such that the first bearing and dry gas seal are at first end of the shaft, adjacent the turbine, in the high pressure region and the second bearing is at the opposite end of the shaft, to support the generator, at a low pressure region. 

A coolant flow path (including lines 61 and 67, Fig. 6) that draws working fluid for use at the first bearing (55).
However, the difference between modified MAIER and the claimed invention is that modified MAIER does not explicitly teach the coolant flow path routes a portion of the working fluid to the dry gas seal.
KLEYNHANS teaches:
A turbocompressor, wherein a portion of the working fluid is routed to a dry gas seal (paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coolant flow path by including a line from the coolant flow path to the dry gas seal, as taught by KLEYNHANS, in order to route a portion of the working fluid to the dry gas seal gas and thereby achieve the predictable result of providing sealing gas and cooling of the dry gas seal (KLEYNHANS paragraph 0005).
NOTE ON PRIOR ART INTERPRETATION:
MAIER teaches a coolant flow path drawn from the compressor stage (Fig. 6 at 61), wherein the drawing line 61 branches to provide working fluid at different locations (via delivery lines 65 and 67). Thus, the modification of MAIER, in view of KLEYNHANS, branches another delivery line from drawing line 61 to the dry gas seal providing a portion of the working fluid to the dry gas seal.

	(B) Regarding Claim 2:
		MAIER as modified by DOZZINI and KLEYNHANS further teaches:
			The first bearing is a radial magnetic bearing (paragraph 0025 MAIER).
	

		MAIER as modified by DOZZINI and KLEYNHANS further teaches:
The at least one second bearing includes a radial bearing (paragraph 0025 MAIER).

(D) Regarding Claim 4:
		MAIER as modified by DOZZINI and KLEYNHANS further teaches:
The rotor (206) is overhung and cantilevered from the first bearing (MAIER see Fig. 2 and paragraph 0025 indicates bearing at either end of the shaft 204).

(E) Regarding Claim 5:
		MAIER as modified by DOZZINI and KLEYNHANS further teaches:
			The rotor is a turbine rotor (MAIER Abstract: expander).

(F) Regarding Claim 7:
		MAIER as modified by DOZZINI and KLEYNHANS further teaches:
The rotor is a turbine rotor (MAIER Abstract: expander), further wherein the turbomachine is designed and configured for a high density working fluid having a density of at least 5 lb/ft^3 at an inlet or exit of the rotor (MAIER paragraph 0021: carbon dioxide).

(G) Regarding Claim 8:
		MAIER as modified by DOZZINI and KLEYNHANS further teaches:
The turbomachine is designed and configured for a supercritical carbon dioxide working fluid (MAIER paragraph 0021).


		MAIER as modified by DOZZINI and KLEYNHANS further teaches:
The first bearing and at least one second bearing are radial bearings (MAIER paragraph 0025), the radial bearings configured and dimensioned to create a rotordynamically quiet region of the shaft between the radial bearings, wherein the dry gas seal (DOZZINI Fig. 2, 40) is operably coupled to the rotordynamically quiet region of the shaft.
		NOTE ON CLAIM INTERPRETATION:
The functional recitation that " the radial bearings configured and dimensioned to create a rotordynamically quite region " has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified, as set forth in 35 USC§ 112, 5th Paragraph, and must be supported by a recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 G.D. 172, 388 O.G. 279.
	Since the bearings of MAIER fulfill the structural limitations of the claims, i.e. the first bearing adjacent to the turbine rotor and the second bearing distanced therefrom, the radial bearings of MAIER function as claimed, i.e. to create a rotordynamically quite region. 

(I) Regarding Claim 12:
		MAIER as modified by DOZZINI and KLEYNHANS further teaches:
The dry gas seal (DOZZINI, Fig. 2, 40) is a dry-running mechanical face seal having a running gap (DOZZINI paragraph 0043), the dry gas seal configured to 

(J) Regarding Claim 14:
		MAIER as modified by DOZZINI and KLEYNHANS further teaches:
The coolant flow path routes a portion of the working fluid to the first bearing (MAIER 55, Fig. 6) to thereby cool the first bearing (MAIER Fig. 6 at lines 61 to 67).


(K) Regarding Claim 15:
		MAIER as modified by DOZZINI and KLEYNHANS further teaches:
The first bearing (MAIER paragraph 0025) is an actively controlled magnetic bearing designed and configured to generate shaft rotordynamic signals for monitoring and/or controlling the rotordynamic behavior of the shaft.

(L) Regarding Claim 21:
		MAIER as modified by DOZZINI and KLEYNHANS further teaches:
The coolant flow path is configured to route a portion of the working fluid to the dry gas seal for use as a sealing gas for the dry gas seal and to cool the dry gas seal (KLEYNHANS paragraph 0005).



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAIER in view of DOZZINI and KLEYNHANS, as applied to claim 4 above, and further in view of an engineering expedient .

(A) Regarding Claim 6:
	MAIER as modified by DOZZINI and KLEYNHANS teaches:
The rotor (MAIER Fig. 2, 206) is overhung by a distance L and the shaft (204) has an outer diameter D, wherein there is a first bearing (MAIER paragraph 0025) adjacent the end of shaft (204) facing the rotor. 
However, the difference(s) between modified MAIER and the claimed invention is that modified MAIER does not explicitly teach L/D < 4.
Though MAIER does not explicitly state L/D < 4, LEADER identifies the rigidity of a rotor is relative to the stiffness of the bearings supporting the rotor (LEADER Introduction first paragraph). Furthermore, LEADER teaches that changing the length-to-span ratio (L/D) can have an effect on the shaft stiffness (LEADER Introduction first paragraph. Therefore, the ratio L/D is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the overhung rotor such that L/D < 4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).

	
Claim(s) 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAIER in view of DOZZINI and KLEYNHANS, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2014/0150449 to Watson et al. (hereinafter “WATSON”).

(A) Regarding Claim 9:
	MAIER as modified by DOZZINI and KLEYNHANS teaches:
		The rotor (MAIER 206, Fig. 2) is coupled to the shaft (204) at an interface.
However, the difference(s) between modified MAIER and the claimed invention is that modified MAIER does not explicitly teach the rotor and shaft defining a plurality of elongate gaps therebetween, and a coolant flow path to direct working fluid through the elongate gaps.
	WATSON teaches:
A rotor and shaft interface is a spline connection (34, Fig. 2) wherein coolant to the bearing is further routed along the shaft and through the elongate gaps between the rotor and shaft for cooling (note the arrows extending through passage 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbomachine of MAIER to route working fluid at the first bearing along the shaft and through a spline connection between the shaft and rotor, as taught by WATSON, in order to provide cooling to the interface and thereby achieve the predictable result of bringing the two shafts toward thermal equilibrium (WATSON paragraph 0014).

(B) Regarding Claim 9:
		MAIER as modified by DOZZINI and KLEYNHANS and WATSON further teaches:
The coolant flow path extends across the first bearing to thereby cool the first bearing (MAIER Fig. 6 at delivery line 67).
	

(C) Regarding Claim 13:
	MAIER as modified by DOZZINI and KLEYNHANS teaches:

However, the difference(s) between modified MAIER and the claimed invention is that modified MAIER does not explicitly teach the coolant flow path configured to further direct working fluid through the interface for cooling.
	WATSON teaches:
A rotor and shaft interface is a spline connection (34, Fig. 2) wherein a coolant flow path extends through the elongate gaps between the rotor and shaft for cooling (note the arrows extending through passage 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbomachine of MAIER to route working fluid at the first bearing along the shaft and through a spline connection between the shaft and rotor, as taught by WATSON, in order to provide cooling to the interface and thereby achieve the predictable result of bringing the two shafts toward thermal equilibrium (WATSON paragraph 0014).




Claim(s) 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAIER in view of DOZZINI and further in view of KLEYNHANS and additionally in view of WATSON as evidenced by United States Patent No. 8,893,499 to Maier (hereinafter “MAIER’499”).

(A) Regarding Claim 16:
	MAIER teaches:
A turbomachine, comprising:
a shaft (204, Fig. 2);
a rotor (206) coupled to the shaft at an interface.

	DOZZINI teaches:
		A turbomachine (Fig. 2), comprising:
a shaft (10);
a rotor (15), a first bearing (55) and a dry gas seal (40), each of the rotor, first bearing and dry gas seal bearing being operably coupled to the shaft,
wherein the dry gas seal defines a pressure boundary between the turbomachine and the driven unit (paragraph 0037 teaches when the turbomachine is configured as a turbine, the driving unit may be a rotary machine driven by the turbine).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a dry gas seal outboard of the bearing adjacent to the turbine rotor, as taught by DOZZINI, in order to provide sealing between the shaft and the housing where the shaft extends out of the turbine housing into the generator housing and thereby achieve the predictable result of sealing between different pressure environments (DOZZINI paragraphs 0040-0041), wherein it is known, as evidenced by MAIER’499, to provide cooling air taken from the process fluid and supply it to the bearings to cool the bearings and also to cool the rotor (MAIER’499 column 2, line 5 and column 7, lines 47-50).
MAIER further teaches:
A coolant flow path (including lines 61 and 67, Fig. 6) that draws working fluid for use at the first bearing (55).

KLEYNHANS teaches:
A turbocompressor, wherein a portion of the working fluid is routed to a dry gas seal (paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coolant flow path by including a line from the coolant flow path to the dry gas seal, as taught by KLEYNHANS, in order to route a portion of the working fluid to the dry gas seal gas and thereby achieve the predictable result of providing sealing gas and cooling of the dry gas seal (KLEYNHANS paragraph 0005).
NOTE ON PRIOR ART INTERPRETATION:
MAIER teaches a coolant flow path drawn from the compressor stage (Fig. 6 at 61), wherein the drawing line 61 branches to provide working fluid at different locations (via delivery lines 65 and 67). Thus, the modification of MAIER, in view of KLEYNHANS, branches another delivery line from drawing line 61 to the dry gas seal providing a portion of the working fluid to the dry gas seal.
However, the difference(s) between modified MAIER and the claimed invention is that modified MAIER does not explicitly teach the coolant flow path configured to further direct working fluid through the interface for cooling.
	WATSON teaches:
A rotor and shaft interface is a spline connection (34, Fig. 2) wherein a coolant flow path extends through the elongate gaps between the rotor and shaft for cooling (note the arrows extending through passage 58).


	(B) Regarding Claim 17:
		MAIER as modified by DOZZINI and WATSON further teaches:
The interface is a splined interface including mating ridges and grooves (WATSON, Fig. 2, 34, paragraph 0011), the ridges and grooves defining elongate gaps therebetween, wherein the coolant flow path routes the cooling fluid through the elongate gaps (note the arrows from the passage 58 of WATSON Fig. 2).
	
(C) Regarding Claim 18:
		MAIER as modified by DOZZINI and WATSON further teaches:
The cooling fluid is a portion of a working fluid of the turbomachine (WATSON paragraph 0015 and MAIER’499 at Fig. 2 shows it is known to bleed cooling air form the turbine working fluid at 115a).

(D) Regarding Claim 19:
		MAIER as modified by DOZZINI and WATSON further teaches:
First and second bearings (MAIER paragraph 0025, wherein the gas seal (DOZZINI, Fig. 2, 40) defines a pressure boundary between a high pressure region and a low pressure region of the turbomachine, the first bearing located between the rotor and the gas seal in the high pressure region and the second 
NOTE ON PRIOR ART INTERPRETATION:
The combination of MAIER with DOZZINI results in a first bearing adjacent to the turbine and a dry gas seal outboard therefrom between the bearing and the driven unit, i.e. the generator in the case of MAIER, to create a pressure boundary between the environment of the turbine and the environment of the generator such that the first bearing and dry gas seal are at first end of the shaft, adjacent the turbine, in the high pressure region and the second bearing is at the opposite end of the shaft, to support the generator, at a low pressure region. 

(E) Regarding Claim 20:
		MAIER as modified by DOZZINI and WATSON further teaches:
			The gas seal is a dry gas seal (DOZZINI paragraph 0043).



Allowable Subject Matter
Claim(s) is/are 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 22-23:
Claim(s) 22-23 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “upstream of the interface” and “upstream of the first bearing and the interface,” respectively, which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, MAIER teaches working fluid from a drawing line that is split into delivery lines for different elements to be sealed/cooled, while KLEYNHANS teaches working fluid routed to dry gas seals. Thus, the cited art fails to disclose, teach or suggest a coolant flow path that flows across an upstream dry gas seal then interface or an upstream gas seal and then first bearing and interface.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745